Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 14 October 2022 has been entered.
 
Response to Arguments
Applicant’s arguments filed 14 October 2022 regarding the rejections of record under 35 U.S.C. 103 have been fully considered, but are ultimately not persuasive to overcome the rejections of record. While the examiner appreciates that in primary reference of record Lee (US 2018/0138565 A1), the stepped part is positioned between the vertical part of the side plate and the battery group, it is the examiner’s position that modifying this mechanism of joining the side surfaces of a battery case would fall within the scope of the previously proposed obvious modification by one of one of ordinary skill in the art before the effective filing date of the claimed invention (see page 5 of the office action mailed 15 July 2022). This is assertion is supported by secondary reference Lim (KR 20140085890 A and its machine translation provided with the office action mailed 04 March 2022).
Additionally, although Claim 1 as amended recites that the plurality of battery cells are arranged from the first side edge towards the second side edge, this recitation does not preclude a subsequent rejection based on an alternative interpretation of Lee where the claimed front cover corresponds to the side cover (500 or 600) of Lee and the claimed side plates correspond to the front and rear plates (300 and 400) of Lee since the direction in which the battery cells are successively stacked does not necessarily correspond to the arrangement direction and no other structural features of the battery such as electrode tabs are recited to correspond the arrangement direction with any of the other claimed directions or the battery cells themselves.

Response to Amendment
In view of the amendments of Claim 1, the rejections of record under 35 U.S.C. 112(b) are withdrawn.
In view of the amendment of Claim 13, the claim objection of record is withdrawn.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-11, 15, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0138565 A1) in view of Lim (KR 20140085890 A and its machine translation provided with the office action mailed 04 March 2022) and Schmid-Schoenbein (US 2018/0175346 A1), all of record.
Regarding Claim 1, Lee teaches a battery module (see figures and [0032] regarding a battery module) comprising: a battery group formed by stacking a plurality of battery cells (cell assembly 100 including secondary cells 110), each of which includes electrode tabs (see [0050] and tabs shown in figures); a housing (housing formed by cooling plate 200, front cover 300, rear cover 400, left side cover 500, right side cover 600, and top plate 700) extending rearward from a front end of the housing (the direction extending from the left side cover 500, right side cover 600 reading on the claimed “extending rearward” direction), the housing accommodating the battery group (see figure 2 below) and including: a cooling plate (cooling plate 200) positioned under the battery group (see again figure 2 noting that the direction “under” the battery groups 100 corresponds to the cooling plate 200); and side plates (left side cover 500 and right side cover 600) extending upward from a first side edge and a second side edge of the cooling plate, respectively, and a front cover part (either of front cover 300 or rear cover 400), wherein each of the plurality of battery cells (secondary cells 110) includes: a sealing part and a non-sealing part formed on a pouch housing the electrode assembly (see [0051] indicating that a left and right pouch may be fusion bonded, the fused portions of which reading on the claimed sealing part and the non-fused portions in direct contact with the electrode assembly reading on the claimed non-sealing part).
While Lee does teach a stepped part and a vertical part wherein the stepped part is disposed between the vertical part and the battery group (see circled area D1 in figure 9), Lee does not teach that the side plate includes a stepped part and a front cover part includes vertical parts, each of the vertical parts of the front cover part being coupled to the stepped part of the corresponding side plate, covering an outer surface of the stepped part. Rather, Lee further teaches a front cover part including a stepped part form depressed from an outer surface thereof at a front end portion thereof; and side plates including vertical parts, each of the vertical parts being coupled to the stepped part of the front cover (see examiner annotated figure 9, particularly showing a depressed portion along the welded join indicated by the arrow T1 reading on the claimed stepped part, see also [0136] indicating friction stir welding at arrow T1 in figure 9 reading on the claimed coupling). However, Lim also teaches a similar joining method of front and side surfaces of a battery housing (see particularly figures 4 and 5). Particularly, Lim teaches that the side plates (top cover 40 and bottom cover 50) that extend along the largest planar surface of the outer battery cell (20) perpendicular to the stacking direction of the batteries and parallel to the extending direction of the electrode terminals (electrode leads 21) of the battery cells each include a stepped portion (see upper surface of top plate 40 in figures 4 and 5 including ribs that forms a stepped surface on each end of the top plate adjacent to the front cover 60 and rear cover 70) where the vertical part of the front cover (60) extends around and on top of the stepped portion of the top plate (40) as claimed. Therefore, the examiner asserts that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the joining structure of Lee such that the claimed stepped part is located on the side plate as opposed to the front cover in order to join the plates of the housing together securely in an alternative equivalent manner as shown by Lim.

    PNG
    media_image1.png
    436
    724
    media_image1.png
    Greyscale

Lee is silent as to the number of sealing portions and non-sealing portions of the plurality of battery cells since it generically recites that the “edge portion of the pouch type battery may be sealed by a method such as thermal fusion… may include a left pouch and a right pouch.” Therefore, Lee does not explicitly recite that the sealing part is formed on three sides among four sides of circumferences of the battery cell, and the non-sealing part is formed on the other side of the battery cell, and wherein the non-sealing parts of the plurality of battery cells are disposed on the cooling plate and configured to transfer heat to the cooling plate.
However, Schmid-Schoenbein also teaches a battery module with pouch batteries, and further teaches that the pouches are formed by folding the first pouch film half (3a) over the electrode composite (5) and sealing the first pouch film half (3a) with the second pouch film half (3b) (see [0086] and figure 1a showing sealed seams 14a and 14b on three sides of the electrode composite 5 and one folded side). Additional similarly formed pouches are formed by folding the first enclosure half (20a) over the pouch cells (10) and sealing first enclosure half (20a) with the second enclosure half (20b) (see [0102] and figure 3). In both the pouch film (3) and the enclosure (20), the three sealed “open ends” recited read on the claimed sealing part and the side including the fold line reads on the claimed non-sealing part. Further, Schmid-Schoenbein also teaches a cooling plate (57), which is advantageously disposed directly on at least the folded side (portion of cooling plate 57b) of the enclosure (20) and the folded side of the pouch film (10) corresponding to the claimed non-sealing part (see figure 7, noting that the lower surface shown in the figure corresponds to the folded side corresponding to the claimed non-sealing part; see figure 3 which shows the folded side being along the side opposite the contact lugs 7 and 8 of each electrode composite, and see the same contact lugs as the top side of figures 6 and 7; see also [0116]-[0118]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the generic pouch sealing structure of Lee with the folded structure of Schmid-Schoenbein in order to reduce the amount of welding and/or sealing necessary to provide a leak-proof battery pouch and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specifically orient the folded, non-sealed side of the pouch to be disposed on the cooling plate in order to effectively cool the electrode enclosure by transferring heat (see Schmid-Schoenbein [0055] specifically regarding this heat transfer and also other cooling units analogous to the cooling plate 200 of Lee).
Regarding Claims 2 and 3, Lee further teaches a heat transfer member (thermal interface material, or TIM, see [0064]-[0066] and indicated by I in figure 4), wherein the heat transfer member is located in a thin film form (TIM is a gel that is considered to be a thin film form, see [0065]) in an empty space between the cooling plate and the battery group (see again figure 4 and [0065] regarding application between the cooling plate 200 and the secondary cells 110).
Regarding Claim 4, as in Claim 1, Lee does not teach a particular non-sealing part of the battery cells. However, since it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a folded side of a pouch battery adjacent to a cooling plate, it would be expected that the TIM of Lee would necessarily act as the interface between the folded, i.e. “non-sealing” part of the pouch and the cooling plate.
Regarding Claims 5 and 6, Lee further teaches the cooling plate has a plurality of protrusions formed thereon (see protrusions on cooling plate 200 in figure 2), wherein each of the protrusions has a curved surface corresponding to a shape of a portion of the lower surface of the pouch, and each of the protrusions is disposed across the gel area of the TIM, which corresponds to the surface of the cooling plate (200) adjacent to the claimed “non-sealing parts” and the lower surface of the pouch.
Regarding Claims 7-10, Lee further teaches that a portion of the sealing part adjacent to the non-sealing part (i.e. an extension away from one of the sealed sides) has an extension part extending in a direction perpendicular to the non-sealing part, wherein the cooling plate as a plurality of recessed formed therein to receive the extension part, wherein the plurality of recesses are formed in the cooling plate as positions corresponding to the extension parts and wherein the cooling plate has a plurality of accommodating grooves formed therein to receive extension parts of one or more battery cells adjacent to each other of the plurality of stacked battery cells, respectively (see figure 3 which shows a folded portion of each cell 110 are located within recesses/ grooves in the cooling plate 200).
Regarding Claim 11, Lee further teaches that the cooling plate dissipates hear generated in the battery group (see [0055]), but does not teach that the cooling plate (cooling plate 200) and the side plate (front cover 300 and rear cover 400) are formed as a single piece since it describes each of the surfaces of the housing separately and shows them this way in at least figure 2. However, a prima facie case of obviousness exists because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make these components integrally formed in one piece in order to reduce the number of separately machined components of the housing (see MPEP 2144.04 V B).
Regarding Claim 15, Lee further teaches elastic members (TIM gel, which is considered to be elastic in the form of a gel to create a thermal bond that stably maintain the position of the modules, see [0065]-[0067]) on the surface of the cooling plate (200), the cooling plate (200) including protrusions which are at least partially disposed between each of the plurality of battery cells in the battery group, thereby reading on the claim language which requires an elastic member disposed between at least two bundles of the plurality of battery cells.
Regarding Claim 23, Lee further teaches that the vertical part faces the stepped part (see again examiner annotated figure 9 above).
Regarding Claim 24, the claim limitation requiring that the stepped part and vertical part are bonded “by irradiating a laser beam on a verge of the vertical part” is a product by process limitation. Patentability of product claims is based on the structure of the claimed product. It is the examiner’s position that because Lee teaches an analogous joining method (friction stir welding, see [0136]) to the claimed irradiated laser beam bonding, the product by process limitation does not provide any additional structure to the claimed battery module product and as such does not provide any additional patentable distinctiveness to the claim.

Claims 12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lim and Schmid-Schoenbein as applied to Claim 1 above, and further in view of Shin (US 8,691,409 B2), of record.
Lee further teaches that the electrode tabs are extended from opposing sides of the battery group adjacent to the front and rear covers (see tabs formed on opposing sides in figure 2, for example, adjacent to the front cover 3400 and rear cover 400).
Lee appreciates the use of bus bars (see [0163]), but does not specifically recite the structural relationship of these components with the batteries. Lee therefore does not teach bus bar assemblies which are connected to the electrode tabs on both sides thereof, respectively, to electrically connect the plurality of battery cells to each other, wherein the bus assemblies include a front bus bar assembly positioned between the front cover part and at least a portion of the battery group nor does Lee teach a sensing module assembly which is fastened to an upper portion of the battery group.
However, Shin also teaches a battery module stack including pouch type batteries (see figures 1 and 9) where bus bar assemblies (bus bars 202) are connected to the electrode tabs (electrode terminal connection parts 204 and 206) to electrically connect the plurality of battery cells to each other (see column 8 lines 36-47) and are located between the cover surrounding the battery stack and the battery group (see figure 3 showing the bus bars 202 between the battery stack 200 and the lower case 400), and a sensing module assembly (voltage sensing members 110 and 120, module temperature sensors 130 and wiring harnesses 150 and 160) which is fastened to an upper portion of the battery group (see figure 9, noting that the claimed “upper” direction of the instant application corresponds to the surface of the housing that extends in the plane of the stacking direction of the cells and the orientation direction of the electrode tabs of the battery cells, which is the same surface as the “upper” portion of the battery group in Shin figure 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the voltage detecting system of Shin to the battery module of Lee in order to selectively mount the voltage sensing members to the battery module as needed after assembly of the battery module, and therefore, to configure the voltage sensing members to have a more compact structure than the structure of the conventional battery module in which the voltage sensing members are mounted in the lower case (see Shin column 3 lines 30-38).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lim, Schmid-Schoenbein and Shin as applied to Claim 12 above, and further in view of Kong (US 2015/0380779 A1), of record.
As in Claim 12, Lee does not teach a sensing module as claimed. Therefore, Lee does not teach a sensing board located at one side of the bus bar assemblies to detect a voltage of the plurality of battery cells, wherein the sensing module assembly electrically connected the bus bar assemblies to the sensing board.
However, Kong teaches bus bars (320) which are connected to the electrode tabs/terminals (121) of battery cell stack (100, see figures 2-4 and 6) to electrically connect via sensing connector (135) the plurality of battery cells to each other via the bus bars (320), and a voltage sensor member (500), which is a sensing module assembly located on the other side of the battery group (see figures 3-8). Kong further teaches that a voltage sensing member according to the present invention is capable of stably sensing voltage and is configured in a structure in which the voltage sensing member can be easily mounted at a battery module using simple components (see [0072]). Kong teaches sensing parts (512, 514, 516, and 518) are each formed in a plate strip shape (see [0063] and figure 3), which teaches a sensing board located at one side of the bus bar assemblies on both sides as claimed (see [0062]-[0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the bus bar assemblies which are connected to the electrode tabs to electrically connect the plurality of battery cells to each other, and a sensing module assembly which is one of the bus bar assemblies to the sensing board via stable coupling (see Kong [0067]-[0068] and figures 5-7).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lim, Schmid-Schoenbein, and Shin as applied to Claim 12 above, and further in view of Koh (US 2009/0305117 A1), of record.
As in Claim 12, Lee does not teach a sensing module. Therefore, Lee does not teach that the sensing module assembly further includes an elastic pad to press the battery group toward the cooling plate.
However, Koh teaches an elastic pad (170, see figure 1a). Koh further teaches the elastic pad (170) may be formed on either side of the protection circuit module (124) between the bare cell (110) and the protection circuit (120), which is considered capable of sensing voltage and therefore analogous to the claimed voltage sensing module. Koh further teaches the elastic pad (170) absorbs external impact by supporting the coupler (130) and the bare cell (110), and thus the increase in contact resistance between the coupler (130) and the bare cell (110) is prevented or minimized (see [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the elastic pad of Koh for that of Lee because Koh teaches the elastic pad absorbs external impact and thus the increase in contact resistance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723